UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
RAYMOND HINDS; PATRICIA HINDS,
            Claimants-Appellants,
                and
$5,712.00 IN UNITED STATES
CURRENCY; ONE 1994 NISSAN INFINITI
                                                  No. 02-1128

Q-45 FOUR-DOOR SEDAN, VIN
JNKNGO1D64M259048, White in
Color, Florida License 274 ACT
(2000), Together With all of its
Equipment, Accessories and
Contents,
                        Defendants.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                         (CA-00-3047-19-3)

                        Submitted: July 29, 2002

                      Decided: September 23, 2002

  Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                       UNITED STATES v. HINDS
                              COUNSEL

Johnny E. Watson, Sr., LAW OFFICE OF JOHNNY E. WATSON,
Columbia, South Carolina, for Appellants. J. Strom Thurmond, Jr.,
United States Attorney, Martin J. Caughman, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Raymond and Patricia Hinds appeal the district court judgment
granting summary judgment to the United States in the action to for-
feit Hinds’ 1994 Nissan Infiniti Q-45 automobile and $5712 in cur-
rency. The Hinds argue the district court erred by: (1) granting the
United States’ motion to strike their answer; and (2) granting sum-
mary judgment to the United States. Finding no reversible error, we
affirm.

   The magistrate judge issued a report recommending granting the
United States’ motion to strike the Hinds’ answer. The magistrate
judge found the Hinds failed to file a verified statement of interest in
the property. Despite being notified of the consequences of failing to
note timely objections to the report and recommendation, the Hinds
failed to file objections. The district court noted that the Hinds failed
to file objections and adopted the magistrate judge’s recommendation.

   The timely filing of objections to a magistrate judge’s recommen-
dation is necessary to preserve appellate review of the substance of
that recommendation when the parties have been warned that failure
to object will waive appellate review. Wright v. Collins, 766 F.2d 841,
845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).
The Hinds have waived appellate review of the district court’s order
                       UNITED STATES v. HINDS                        3
granting the United States’ motion to strike their answer by failing to
file objections after receiving proper notice.

   This Court reviews an award of summary judgment de novo. Hig-
gins v. E. I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate when there is no genuine
issue of material fact, given the parties’ respective burdens of proof
at trial. Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 247-49 (1986). In determining whether the moving party
has shown there is no genuine issue of material fact, a court must
assess the factual evidence and all inferences to be drawn therefrom
in the light most favorable to the non-moving party. Id. at 255; Smith
v. Virginia Commonwealth Univ., 84 F.3d 672, 675 (4th Cir. 1996).
We find the district court properly granted summary judgment to the
United States.

   Accordingly, we affirm the district court’s judgment. We deny the
United States’ motion to strike portions of the Hinds’ brief. We grant
the United States’ motion to file a supplemental appendix. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED